COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
ROSARIO CARTWRIGHT AND                                             No. 08-16-00129-CV
ISHMAEL CARTWRIGHT,                              §
                                                                      Appeal from the
                             Appellants,         §
                                                                    143rd District Court
V.                                               §
                                                                  of Ward County, Texas
FAVIOLA ARACELI ARMENDARIZ,                      §
                                                                 (TC# 14-09-23446-CVW)
                               Appellee.         §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF SEPTEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.